Title: From Alexander Hamilton to William Bingham, 10 October 1789
From: Hamilton, Alexander
To: Bingham, William



⟨Private⟩
New York October 10⟨th, 1789⟩
Dear Sir
There is a species of information highly requisite to the Government in adjusting the policy of its Treaties and Laws respecting Navigation for obtaining which with proper accuracy and detail no regular plan has ever yet been persued in this Country. It relates to the comparative advantages with which the Navigation of the United States and that of other Nations with whom they trade is or can be carried on. The utility of the Knowledge of the facts on which this comparison will depend need not I am sure be explained to you.
Knowing as I do your Zeal for whatever concerns the public good and relying upon your care and intelligence I take the Liberty to request your aid in making the enquiries requisite to the attainment of the Knowledge I have mentioned; for which purpose I have enclosed a number of Queries, to which I shall be obliged by as full particular and accurate answers as possible. As far as respects American Vessels you may confine your attention to those of your own State.
May I also take the Liberty ⟨to request of⟩ you that you will from time to time favor me with ⟨co⟩mmunications with regard to the operation of the Revenue and Navigation Laws which have been adopted the defects and inconveniences which have been experienced and the proper remedies. And with any thoughts that may occur to you concerning the Finances and Debts of the United States. It is my earnest wish to obtain all the lights I can on these Subjects in order that I may be the better able to discharge the trust reposed in me.
I remain with real esteem   Dear Sir   Your obedient & humble Servant
Alexander Hamilton
William Bingham EsquirePhiladelphia

